Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered January 11, 2012, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established their entitlement to judgment as a matter of law in this action where plaintiff allegedly slipped and fell on an icy condition on defendants’ property. Defendants’ testimony that they had shoveled the snow and salted the area after a snowstorm, had salted the area the day before the accident, and left for work via that staircase the morning of the accident and did not see ice or snow, demonstrated that they did not have actual or constructive notice of the icy condition of the back stairs and landing. Moreover, plaintiff testified that she did not see ice on the stairs or landing prior to the fall, although she had used that entrance earlier in the day (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]).
In opposition, plaintiff failed to raise a triable issue of fact. She presented no evidence that defendants created the condition, that it was readily apparent, or that it was present for a sufficiently long period of time so that defendants had an opportunity to remedy the alleged hazard (see Deegan v 336 E. 50th St. Tenants Corp., 216 AD2d 59 [1st Dept 1995]). Nor did plaintiff submit evidence indicating that the condition on the landing was recurrent (see Roman v Met-Paca II Assoc., L.P., 85 AD3d 509 [1st Dept 2011]). Concur — Sweeny, J.E, Moskowitz, Abdus-Salaam, Román and Feinman, JJ.